Exhibit REACH MESSAGING, INC FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2008 and 2007 REACH MESSAGING, INC Index to Financial Statements Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of December 31, 2008 and December 31, 2007 F-3 Statement of Operations for the year ended December 31, 2008 and the period September 20, 2007 (Date of Inception) to December 31, 2007 F-4 Statement of Stockholders’ Equity (Deficit) from Inception (September 20, 2007) to December 31, 2008 F-5 Statement of Cash Flows for the year ended December 31, 2008 and the period September 20, 2007 (Date of Inception) to December 31, 2007 F-6 Notes to Financial Statements F-7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Reach Messaging, Inc. We have audited the accompanying balance sheets of Reach Messaging, Inc. as of December 31, 2008 and 2007, and the related statements of income, stockholders’ equity, and cash flows for the year ended December 31, 2008 and the period September 20, 2007 (Date of Inception) to December 31, 2007. Reach Messaging, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Reach Messaging, Inc. as of December 31, 2008 and 2007, and the results of its operations and its cash flows for the year ended December 31, 2008 and the period September 20, 2007 (Date of Inception) to December 31, 2007 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As shown in the accompanying financial statements, the Company has had net losses of approximately $82,000 and $36,000 for the year ended December 31, 2008 and the period ended December 31, 2007, respectively, and has an accumulated deficit of approximately $119,000 as of December 31, 2008. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans regarding these matters are described in Note 5. The financial statements do not include adjustments that might result from the outcome of this uncertainty. /s/Bartolomei Pucciarelli, LLC Lawrenceville, New Jersey February 3, 2010 F-2 REACH MESSAGING, INC. BALANCE SHEETS December 31, 2008and 2007 2008 2007 ASSETS Current assets Cash $ 372 $ 9,525 Accounts receivable 10,515 1,367 Refundable federal income taxes 6,199 - Total current assets 17,086 10,892 Totalassets $ 17,086 $ 10,892 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 3,147 $ 1,853 Total current liabilities 3,147 1,853 Total liabilities 3,147 1,853 Stockholders' equity Common stock; no par value: authorized 10,000,000 shares; issued and outstanding: 5,100,000 - - Additional paid-in capital 132,731 45,414 Deficit accumulated (118,792 ) (36,375 ) Total stockholders' equity 13,939 9,039 - - Total liabilities and stockholders' equity $ 17,086 $ 10,892 The accompanying notes form an integral part of these financial statements. F-3 REACH MESSAGING, INC. STATEMENTS OF OPERATIONS For the Year Ended December 31, 2008 and the period September 20, 2007 (Date of Inception) to December 31, 2007 Year Ended December 31, 2008 2007 Revenue Bot sales $ 24,750 $ 25,025 Hosting revenue 60,000 10,000 Lead conversion revenue 120,882 1,367 Marketing support revenue - 20,000 Total revenue 205,632 56,392 Costs of Revenue Costs of bots sold 18,000 18,000 Advertising customization 30,090 782 Web hosting expense 3,000 271 Total costs of revenue 51,090 19,053 Gross profit 154,542 37,339 Operating Costs General and administrative expenses 2,580 5,800 Research and development expense 223,950 65,000 Management fee 10,429 2,914 Total operating costs 236,959 73,714 Loss before income taxes (82,417 ) (36,375 ) Provision for income tax - - Net loss $ (82,417 ) $ (36,375 ) Net loss per common share - basic and diluted $ 0.01 $ 0.00 Weighted average number of common shares outstanding 5,100,000 5,100,000 The accompanying notes form an integral part of these financial statements. F-4 REACH MESSAGING, INC. STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY Period from September 20, 2007 (Date of Inception) to December 31, 2008 Total Stockholders' Common Stock Additional Accumulated Equity Shares Par Value Paid-in Capital Deficit (Deficit) September 20, 2007 (Inception) - Shares issued for unspecified services at no par value on September 20, 2007 5,100,000 - Additional capital contributed on December 31, 2007 45,414 45,414 Net loss - (36,375 ) (36,375 ) Balance, December 31, 2007 5,100,000 - 45,414 (36,375 ) 9,039 Additional capital contributed on December 31, 2008 - - 87,317 - 87,317 Net loss - (82,417 ) (82,417 ) Balance, December 31, 2008 5,100,000 - 132,731 (118,792 ) 13,939 The accompanying notes form an integral part of these financial statements. F-5 REACH MESSAGING, INC. STATEMENTS OF CASH FLOWS For the Year Ended December 31, 2008 and the period September 20, 2007 (Date of Inception) to December 31, 2007 Year Ended December 31, 2008 2007 Cash flows from operating activities Net loss $ (82,417 ) $ (36,375 ) Adjustments to reconcile net income to net cash provided (used) by operating activities: (Increase) decrease in assets: Accounts receivable (9,148 ) (1,367 ) Refundable federal income taxes (6,199 ) - Increase (decrease) in liabilities: Accounts payable 1,294 1,853 Net cash used by operating activities (96,470 ) (35,889 ) Cash flows from financing activities Proceeds from Shareholder loans 87,317 45,414 Net cash provided by financing activities 87,317 45,414 Net increase (decrease) in cash (9,153 ) 9,525 Cash, beginning of year 9,525 - Cash, end of year $ 372 $ 9,525 SUPPLEMENTARY CASH FLOW INFORMATION: Income taxes paid $ 6,199 $ - SUPPLEMENTARY DISCLOSURE OF NON-CASH FINANCING ACTIVITIES: Conversion of a payable due to the shareholder into additional paid in capital $ 87,317 $ 45,414 The accompanying notes form an integral part of these financial statements. F-6 REACH MESSAGING, INC. NOTES TO FINANCIAL STATEMENTS December 31, 2008 1. Organization and Nature of Operations Reach Messaging, Inc. ("the Company") was incorporated on September 2007 under the laws of the State of California.The Company creates, deploys and hosts instant messaging virtual robots ("Bots"); develops and hosts Internet properties; and provides customers with Internet marketing services.The instant messaging Bots are customized to contain relevant user information, games, video, quizzes, polls, sponsorship and ad space.The Company also provides marketing services to increase Bot reach and user conversions.The Company has sold one Bot in a multiple deliverable arrangement that included creation of a Bot, marketing support and on going hosting for the Bot.The Company sells sponsorships and advertising space on its owned Internet properties.The Company owns www.DailyGab.com and four Bots:GossipinGabby, SportsfanStan, MyTVBud and ProfGilzot.Additional company-owned web properties and Bots are under development.The Company-owned Internet properties are teen-oriented. 2. Summary of Accounting Policies Basis of Presentation The Company's financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("U.S.
